Citation Nr: 0029149	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for osteochondritis 
dissecans of the right talus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 to February 
1997.

Initially, the Board of Veterans' Appeals (Board) notes that 
additional evidence has been associated with the claims 
folder since the referral of this matter to the Board, and 
the file does not reflect a waiver of the regional office 
(RO)'s initial consideration of this evidence pursuant to 
38 C.F.R. § 20.1304(c) (2000).  However, in view of the fact 
that the Board has decided to grant the benefit sought on 
appeal, the Board finds that such referral is now 
unnecessary. 


FINDING OF FACT

The evidence submitted in support of the claim for service 
connection for osteochondritis dissecans of the right talus 
establishes a nexus between current osteochondritis dissecans 
of the right talus and service.


CONCLUSION OF LAW

Osteochondritis dissecans of the right talus was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2000).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. § 3.102 (2000).

At the time of the veteran's enlistment examination in 
January 1988 and at periodic in-service physical examinations 
thereafter through January 1995, there were no findings or 
complaints with respect to the veteran's feet, and the 
veteran denied any history of foot trouble.  Service medical 
records do reflect that X-rays were taken of the veteran's 
feet for evaluation of pes planus in June 1992, however, no 
abnormalities were noted at that time.  

Service medical records further reveal that in December 1995, 
the veteran's complaints included pain in the arches for 
which he desired new inserts.  The pain in the arch on the 
right foot was noted to be related to previous injury and the 
assessment included fallen arches.  Following consultation in 
podiatry on the same date, the assessment was pes planus and 
the veteran was fitted with custom orthotics.  In June 1996, 
the veteran was treated for a contusion to the 5th toe of the 
right foot.  In September 1996, the veteran complained of 
pain in the middle of the arch on the right foot.  
Examination at this time revealed that the veteran could flex 
and extend the right foot without pain, and there was no 
swelling or discoloration to any area.  The assessment 
included flat feet.  

Service physical examination in November 1996 revealed that 
the veteran complained of foot pain for which he wore arch 
supports.  The foot pain reportedly had been occurring for 
the previous 4 to 5 years, and the diagnosis at this time 
included flat feet.  In December 1996, the veteran reported 
the continuation of pain in both feet even with the use of 
orthotics.  Physical examination revealed decreased arches 
and pronation producing tenderness to palpation (TTP) at the 
heel and flat feet.  X-rays were interpreted to reveal mild 
pes planus bilaterally and a bipartite tibial sesamoid of the 
left metatarsophalangeal joint.  The assessment was plantar 
fasciitis.  

Service podiatry consultation in early February 1997 revealed 
the veteran's complaint of arch and heel pain bilaterally 
since 1992.  The veteran further reported the use of cork and 
leather orthotics between 1992 and 1996, which relieved his 
symptoms but then wore out.  Several pairs used since that 
time reportedly felt too hard.  Physical examination revealed 
moderate pes planus in midstance pronation, and moderate 
adductus foot structure bilaterally.  There was slight TTP at 
the central heel on the right, and TTP at the central and 
distal plantar arch on the left.  It was also noted that 
there was possible referred pain with palpation at the second 
and third intercostal space, felt proximally plantarly.  The 
assessment was plantar fasciitis bilaterally.  The veteran 
was to be casted the following week for functional flexible 
orthotics.

Following his separation from service on February 15, 1997, 
the veteran was seen at the Department of Veterans Affairs 
(VA) in March 1997, with a history including plantar 
fasciitis.  When the veteran was later seen at a military 
medical facility in April 1997, he indicated that his custom 
orthotics were comfortable in some of his shoes, and that his 
feet had felt better overall.  The assessment was plantar 
fasciitis.  

VA medical examination in May 1997 revealed that the veteran 
reported developing pain in the soles of both feet in 1992, 
and that military medical personnel prescribed orthotics for 
the foot pain.  The veteran noted some decrease in arch area 
pain after he began to wear orthotics but an "uncomfortable 
feeling" persisted in the arch areas of both feet.  New 
orthotics were prescribed in January 1996, and the veteran 
noted a decrease in arch area pain after wearing the new 
orthotics.  Physical examination of the right ankle revealed 
mild diffuse right ankle tenderness and slight diffuse right 
ankle edema.  The veteran also developed mild diffuse right 
ankle pain with full dorsiflexion of the ankle to 10 degrees 
and with full plantar flexion of the ankle to 45 degrees.  
Mild tenderness was also noted over the arch area of the 
right and left foot, in addition to pes planus bilaterally 
with mild loss of the medial arch.  The diagnosis included 
pain in the arch areas bilaterally since 1992, believed to be 
caused by plantar fasciitis and pes planus, and diffuse right 
ankle pain subsequent to a twisting injury to the right ankle 
one week earlier.  The examiner indicated that acute right 
ankle sprain was believed to be the cause of the veteran's 
continuing right ankle pain, and that May 1997 X-rays of the 
right ankle were interpreted to reveal negative findings.

The May 1997 X-rays were interpreted several days later by a 
private facility to reveal lucency and some fragmentation 
along the medial-most portion of the talar dome.  The 
examiner commented that this most likely represented an area 
of osteochondritis dissecans.  VA outpatient records dated 
two days later reflect an assessment of degenerative joint 
disease (DJD) in the right medical talus with flattening of 
the talus dome on the right.  

VA outpatient records from August to September 1997 reflect 
that in August 1997, the veteran complained of right ankle 
pain with walking and plantar fasciitis, which was noted to 
be improving.  Examination of the right ankle revealed slight 
TTP over the range of dorsiflexion to 15 degrees, and the 
assessment included right ankle possible osteochondritis 
dissecans lesion.  In October 1997, the veteran complained of 
right plantar fasciitis and magnetic resonance imaging (MRI) 
was interpreted to reveal an old right talar lesion.  The 
assessment was old right talar lesion and plantar fasciitis.

VA outpatient records from October 1997, reflect that the 
examiner discussed options for the veteran's old lesion 
talus, and that the veteran declined surgical intervention at 
this time in favor of more conservative treatment.  The 
following day, the veteran requested medication for pain.

July 1999 VA medical examination revealed the veteran's 
report of the gradual onset of pain in the plantar aspect of 
both feet in 1992, which was diagnosed as plantar fasciitis.  
The veteran further reported that as a helicopter pilot 
during the service, he would sometimes experience pain with 
sudden use of the brake that would require him to change 
positions.  He further reported that one week prior to X-ray 
examination after discharge, he sustained a sprain of the 
right ankle.  The X-rays were ultimately interpreted to 
reveal osteochondritis dissecans which was also confirmed by 
subsequent MRI.  Currently, the veteran complained of 
intermittent pain in the plantar aspect of both feet.  It was 
exacerbated with weightbearing and he was using orthotics.  
Pain in the right ankle was noted to be intermittent and 
generalized, and was also exacerbated by weightbearing.  

Examination of the feet revealed normal arch but complaints 
of pain on passive dorsiflexion of the toes and ankles on 
palpation of the plantar fascia which seemed to be slightly 
thickened.  There was no tenderness over the heel, but 
resistive forces against flexion, dorsiflexion, eversion, and 
inversion caused mild discomfort on the right side.  
Examination of the right ankle indicated complaints of 
discomfort on palpation which was generalized in the 
anterior, anteromedial, anterolateral and posterior aspects.

Prior X-rays and MRI findings were noted, and current X-rays 
were interpreted to reveal a defect in the superior medial 
aspect of the talar dome with some fragmentation.  The 
diagnosis was bilateral plantar fasciitis and osteochondritis 
dissecans of the right talus.  The examiner commented that 
the veteran experienced discomfort on palpation of the right 
ankle that the veteran believed started while in the service 
as noted above.  While the examiner also noted the post-
service twisting injury to the right ankle, the examiner 
indicated that osteochondritis dissecans was a vascular 
necrosis of the region and was not secondary to the twisting 
injury of the right ankle.  In addition, the examiner noted 
that positive X-ray findings of this condition would require 
several months in the event that an injury exacerbated the 
problem.  Therefore, the examiner concluded that the injury 
sustained while twisting the right ankle was not causing the 
osteochondritis dissecans.  The examiner went on to comment 
that "[i]t should be mentioned that the injury was while he 
was discharged from the service."  

The examiner also indicated that the veteran did not recall 
any service-connected injury causing the osteochondritis 
dissecans and there was no relation between the plantar 
fasciitis and the osteochondritis dissecans.

A private consultation report from May 2000 indicates that 
the veteran was last seen by this examiner one week earlier 
for right ankle pain.  X-rays obtained at that time were 
interpreted to reveal some improvement in his osteochondritis 
dissecans.  The veteran's relevant history was largely 
duplicative of earlier statements, except for the date of 
onset of right ankle pain, which was noted to be between 1994 
and 1995.  Physical examination at this time revealed pain 
primarily at the superior medial aspect of the ankle with 
slight restricted motions in all degrees.  X-rays were 
interpreted to reveal near resolution of the sclerotic film, 
and the diagnosis was resolving osteochondritis dissecans, 
right ankle.  The examiner commented that the X-rays from May 
1997 would have placed the injury prior to the time of the 
veteran's discharge of February of 1997 and it appeared that 
the injury in May of 1997 merely aggravated the pre-existing 
condition.  


II.  Analysis

The Board has considered the evidence relevant to this claim, 
and first notes that while the service medical records do not 
reflect a specific report of right ankle pain or diagnosis, 
they do verify foot problems beginning in 1992, and 
continuing thereafter through separation from service.  There 
were also post-service findings of right ankle pain just 
several months after service separation, and the veteran has 
stated that he has experienced intermittent right ankle pain 
continuously since service.  The Board further notes that 
although the veteran's osteochondritis dissecans of the right 
talus has been evaluated as improved, there are apparently 
still sufficient residuals to continue to justify a current 
diagnosis.  Most importantly, the veteran has also provided a 
May 2000 private medical report in which an examiner opines 
that the positive findings from the May 1997 X-rays would 
have placed the injury prior to the time of the veteran's 
discharge of February of 1997, and that it appeared that the 
injury in May of 1997 merely aggravated the pre-existing 
condition.  

While the July 1999 VA medical examiner did not provide a 
definitive opinion that the veteran's osteochondritis 
dissecans of the right talus was related to active service, 
the Board's review of the examiner's opinions indicates that 
they are actually quite similar to those of the May 2000 
private examiner.  More specifically, the VA examiner from 
July 1999 concluded that osteochondritis dissecans was a 
vascular necrosis of the region and was not secondary to the 
twisting injury of the right ankle.  Thus, the Board finds 
that the examiner ruled out the possibility that the 
veteran's post-service right ankle injury was the cause of 
his osteochondritis dissecans of the right talus.  In 
addition, the examiner believed that positive X-ray findings 
of this kind of condition would require several months in the 
event that an injury exacerbated the problem, and went on to 
comment that "[i]t should be mentioned that the injury was 
while he was discharged from the service."  The Board finds 
that these opinions together essentially opine that this 
condition was likely to have occurred as a result of injury 
to the veteran in active service, or at least must have been 
present in service.

The Board further finds that both opinions are essentially 
uncontroverted, and that these opinions and other evidence of 
record is therefore sufficient to establish a nexus between 
the veteran's osteochondritis dissecans of the right talus 
and service.  

Hence, the Board finds that osteochondritis dissecans of the 
right talus was incurred in service and that it continued 
thereafter, that there is competent evidence that the veteran 
currently has this disability, and that service connection 
for such disability is warranted.










ORDER

The claim for service connection for osteochondritis 
dissecans of the right talus is granted.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals



 

